       Case 1:19-cv-06912-RA-KHP Document 44 Filed 06/13/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


RICARDO VELASQUEZ,                                      CASE NO: 1:19-cv-06912- RA-KHP

       Plaintiff,

vs.

LEMAGE INC., a New York corporation, d/b/a
QUARTINO BOTTEGA ORGANICA,

      Defendant.
____________________________________/
                PLAINTIFF’S MOTION FOR LEAVE OF THE COURT
                  TO FILE SECOND AMENDED COMPLAINT AND
                    INCORPORATED MEMORANDUM OF LAW

             Plaintiff, RICARDO VELASQUEZ (hereinafter, the “Plaintiff”), by and through his

undersigned counsel, hereby respectfully files Plaintiff’s Motion for Leave of Court to Amend

the Amended Complaint (hereinafter, the “Motion”), and in support thereof states:

        1.      The Plaintiff filed a Complaint [D.E. 1] on July 24, 2019.

        2.      Said Complaint sues LEMAGE INC., a New York corporation, d/b/a QUARTINO

BOTTEGA ORGANICA, for declaratory and injunctive relief pursuant to Title III of the

Americans With Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the

“ADA”).

        3.      On November 22, 2019, Plaintiff filed it Amended Complaint [D.E. 19].

        4.      In accordance with Your Honor’s June 10, 2020 verbal order after the Settlement

Conference, on June 11, 2020, Defendant’s counsel provided Plaintiff’s undersigned counsel

with the name of the corporate entity that is their landlord MGGM LLC, at the subject facility,

which information was not previously available to the Plaintiff, as the tenant LEMAGE INC.’s

lease is not recorded in a public record.


                                                  1
           Case 1:19-cv-06912-RA-KHP Document 44 Filed 06/13/20 Page 2 of 8



           5.   Moreover, Defendant had failed to previously disclose landlord’s corporate entity,

as further discussed herein. Specifically, undersigned counsel had propounded Plaintiff’s First

Set of Interrogatories and Production Requests on Defendant’s counsel almost six (6) months

ago on December 27, 2020 (see attached Exhibit “B”, evidencing same), but, to date,

Defendant’s counsel has failed to provide any response.

           6.   Moreover, Defendant’s counsel has also not responded to undersigned’s recent

inquiry requesting a reason why they have failed to respond to any of said written discovery

requests, which would have resulted in Defendant providing the landlord’s corporate entity much

earlier in this matter.

           7.   Defendant’s counsel’s pattern of non-responsiveness is also evidenced by his

previous failure to timely provide undersigned counsel with the Court ordered “details of

remediation that have taken place and any remediations to be completed” by the January 8, 2020

deadline [D.E. 29], and/or any of his client’s financials, until just earlier today.

           8.   Within the aforementioned unanswered written discovery requests, Plaintiff had

specifically requested a copy of Defendant’s lease and the names of the entities that operate/own

the subject facility, which would have expeditiously provided us with the landlord’s corporate

entity.

           9.   Defendant’s failure to timely respond to the written discovery requests has resulted

in delays and necessitated our request during the recent Court Conference that Defendant provide

us with the landlord’s corporate entity, as well as their client’s overdue financial information.

          10.   In this ADA-related matter, the landlord, MGGM LLC, is an indispensable party

for two compelling reasons. First, in virtually every commercial lease, the tenant is required to

obtain the landlord’s consent to make architectural or physical modifications to the property (i.e.-



                                                   2
        Case 1:19-cv-06912-RA-KHP Document 44 Filed 06/13/20 Page 3 of 8



ADA compliance remediations), which modifications would include the installation of an

exterior permanent ramp, as well as other various interior remediations sought by the Plaintiff in

this action.

      11.      Second, under the ADA, there is joint and several liability, between the tenant and

landlord, to the Plaintiff for ADA modification obligations. Specifically, in support of the

foregoing, the Americans with Disabilities Act, ADA Title III Technical Assistance Manual

Covering Public Accommodations and Commercial Facilities published by the U.S. Department

of Justice, November 19, 1993, in Section III-1.2000, states:

            “Public accommodations. The broad range of title III obligations relating to
            "places of public accommodation" must be met by entities that the
            Department of Justice regulation labels as "public accommodations." In order
            to be considered a public accommodation with title III obligations, an entity
            must be private, and it must -- Own; Lease; Lease to; or Operate a place of
            public accommodation… Do both a landlord who leases space in a building
            to a tenant and the tenant who operates a place of public accommodation
            have responsibilities under the ADA? Both the landlord and the tenant are
            public accommodations and have full responsibility for complying with
            all ADA title III requirements applicable to that place of public
            accommodation [emphasis added]. The title III regulation permits the
            landlord and the tenant to allocate responsibility, in the lease, for complying
            with particular provisions of the regulation. However, any allocation made in
            a lease or other contract is only effective as between the parties, and both
            landlord and tenant remain fully liable for compliance with all
            provisions of the ADA relating to that place of public accommodation
            [emphasis added]."

      12.       The additional landlord/Defendant entity to Plaintiff’s Amended Complaint to be

named is MGGM LLC, a New York limited liability company.

      13.      As such, Plaintiff seeks to file a Second Amended Complaint (see attached hereto,

Exhibit “A”) to include this new Defendant.

      14.      The undersigned has conferred with counsel for Defendant, LEMAGE INC., who

objects to the filing of this motion.



                                                  3
        Case 1:19-cv-06912-RA-KHP Document 44 Filed 06/13/20 Page 4 of 8



       15.    The undersigned counsel hereby respectfully requests Leave of Court to file said

Second Amended Complaint, adding the aforementioned landlord/Defndant, namely, MGGM

LLC.

        WHEREFORE, Plaintiff, and Plaintiff’s counsel, respectfully requests the Court grant

Plaintiff’s Motion for Leave to File an Amended Complaint.

                                  MEMORANDUM OF LAW

        The prevailing case law is in favor of the Court freely granting parties leave to amend and

such leave should be ‘freely given,’ Foman v. Davis, 371 U.S. 178, 182 (1962). Generally,

courts in this Circuit grant leave to amend unless the opposing party shows either undue

prejudice or bad faith on the part of the moving party. Advanced Portfolio, 1996 WL 51190 at *2

(citing Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993)); Innomed Labs, LLC v.

Alza Corp., No. 01 Civ. 8095 (HB), 2002 WL 1628943 at *2 (S.D.N.Y. July 23, 2002) (quoting

Block, 988 F.2d at 350).

        Moreover, since “the purpose of amending a pleading ‘is to assert matters that were

overlooked or were unknown . . . . at the time . . . [of the] original complaint,’” (Smiga v. Dean

Witter Reynolds, Inc. 766 F.2d 698, 703 (2d Cir. 1985) (quotation omitted) and Greenwald v.

American Medcare Corp., 666 F. Supp. 489, 492 (S.D.N.Y. 1987)), it is both acceptable and

common for a party to move to amend based on matters learned since the commencement of the

action. See, e.g., Tokio Marine and Fire Ins. Co. v. Employers Ins. of Wausau, 786 F.2d 101,103

(2d Cir. 1986) (after defendants learned of waiver provisions of construction contract, they

should have been permitted to amend their answer to assert a waiver defense); State Teachers

Retirement Bd. v. Fluor Corp. 654 F.2d 843, 85556 (2d Cir. 1981).




                                                 4
        Case 1:19-cv-06912-RA-KHP Document 44 Filed 06/13/20 Page 5 of 8



        In line with the aforementioned case law, the identity of the landlord’s corporate entity

has only recently been disclosed or “learned” and was previously “unknown.”

        Importantly, there is no prejudice whatsoever to the current tenant/Defendant since, to

date, no substantive discovery has been conducted (other than Defendant’s failure to respond to

Plaintiff’s aforementioned written discovery demands), and the discovery schedule has also been

recently extended until October 2, 2020 [D.E. 41], which schedule is sufficient to prosecute this

matter against the new landlord/Defendant.

        Furthermore, since the delay in obtaining the landlord’s corporate entity is largely due to

Defendant’s failure to respond to Plaintiff’s aforementioned written discovery requests, there is

no “bad-faith” by the Plaintiff, and Defendant’s failure to respond should not be rewarded. In

addition, for Court efficiency and to avoid eventual consolidation, it would not be as effective to

require the Plaintiff to file a separate suit against the landlord, and instead such

landlord/Defendant should be included in this pending action since both the landlord and tenant

are jointly and severally liable.

                                         CONCLUSION

        For the aforementioned reasons, Plaintiff respectfully seeks leave to file a Second

Amended Complaint to include the indispensable landlord, MGGM LLC, as a second defendant

in this action. A copy of the proposed Second Amended Complaint is also attached hereto as

Exhibit “A.” This motion is made following the conference of counsel, which took place on June

10, 2020.




                                                 5
       Case 1:19-cv-06912-RA-KHP Document 44 Filed 06/13/20 Page 6 of 8



       Dated: This 13th day of June, 2020.

Respectfully submitted,

By: /S/ B. Bradley Weitz, Esq.
   Bradley Weitz, Esq. (BW9365)
   THE WEITZ LAW FIRM, P.A.
   Attorney for Plaintiff
   Bank of America Building
   18305 Biscayne Blvd., Suite 214
   Aventura, Florida 33160
   Telephone: (305) 949-7777
   Facsimile: (305) 704-3877
   Email: bbw@weitzfirm.com




                                             6
       Case 1:19-cv-06912-RA-KHP Document 44 Filed 06/13/20 Page 7 of 8



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


RICARDO VELASQUEZ,                                    CASE NO: 1:19-cv-06912- RA-KHP

       Plaintiff,

vs.

LEMAGE INC., a New York corporation, d/b/a
QUARTINO BOTTEGA ORGANICA,

      Defendant.
____________________________________/


                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 13, 2020, I electronically filed the foregoing document with
the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this
day on all counsel of record, corporations, or pro se parties identified on the attached Service List
in the manner specified, either via transmission of Notices of Electronic Filing generated by
CM/ECF or via U.S. mail for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.


By: /S/ B. Bradley Weitz, Esq.
   Bradley Weitz, Esq. (BW9365)
   THE WEITZ LAW FIRM, P.A.
   Attorney for Plaintiff
   Bank of America Building
   18305 Biscayne Blvd., Suite 214
   Aventura, Florida 33160
   Telephone: (305) 949-7777
   Facsimile: (305) 704-3877
   Email: bbw@weitzfirm.com




                                                 7
       Case 1:19-cv-06912-RA-KHP Document 44 Filed 06/13/20 Page 8 of 8




                                     SERVICE LIST

                               Velasquez v. Lemage Inc., et al.
                             Case No.: 1:19-cv-06912- RA-KHP
                 United States District Court, Southern District of New York


Jason Mizrahi, Esq.
Levin-Epstein & Associates, P.C.
1 Penn Plaza, Suite 2527
New York, NY 10019
Telephone: (212) 792-0048
Facsimile: (646) 786-3170
Email: jason@levinepstein.com
Attorneys for Lemage Inc.
VIA CM/ECF

Joshua Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
1 Penn Plaza, Suite 2527
New York, NY 10019
Telephone: (212) 792-0046
Fax: (646) 786-3170
Email: jason@levinepstein.com
Attorneys for Lemage Inc.
VIA CM/ECF




                                             8
